Citation Nr: 0616556	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-14 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than March 7, 2002, 
for a 10 percent rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to April 1971, 
with subsequent service in the Army Reserve.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
in November 2002, which denied the claim for earlier 
effective date of service connection for bilateral hearing 
loss.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in August 
2004, a transcript of which is on record.

In correspondence from February 2004, and again during his 
August 2004 hearing, the veteran's representative raised a 
claim for earlier effective date regarding his award of 
compensation for tinnitus.  As this claim has not been 
addressed or adjudicated by the RO, it is REFFERED to the RO 
for further consideration.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's claim for increased compensation for 
bilateral hearing loss was received by the RO in June 2002. 

3.  The veteran's outpatient treatment at a VA medical 
facility on March 7, 2002, constituted a claim for increased 
rating for bilateral hearing loss.




CONCLUSION OF LAW

Entitlement to an effective date prior to March 7, 2002, for 
a 10 percent rating for bilateral hearing loss is not shown 
as a matter of law.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 
3.157, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

As will be discussed below, VA outpatient records dated in 
March 2002 constituted a claim of entitlement to additional 
compensation for bilateral hearing loss.  Subsequently, in 
July 2002, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claim for additional compensation, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  Moreover, in the April 
2003 Statement of the Case the RO provided the pertinent laws 
regarding effective dates and the bases for the denial of his 
claim.  Thus, the Board finds that any duty to notify that 
exists in this case has been satisfied.

Regardless, the United States Court of Appeals for Veterans 
Claims (Court) has held that failure to comply with the 
notice requirement of the VCAA is not prejudicial to the 
veteran if, based on the facts alleged, no entitlement 
exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  In addition, the Court has held that a veteran 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide him a VCAA notice if, based 
on the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004) (per curium).  As 
discussed below, the Board has determined that the veteran is 
not entitled to an earlier effective date as a matter of law.  
Here, the resolution of the appeal depends upon evidence 
already contained in the claims file.  There is no dispute as 
to the facts of this case regarding when his informal and 
formal claims were filed.  As such, there is no reasonable 
possibility that any additional evidence could be obtained 
which would change the outcome.  The Board finds, therefore, 
that there is no prejudice in the Board proceeding with a 
decision on the merits.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, service medical 
records, service personnel records, VA medical records, VA 
examination reports, private medical records, and a hearing 
transcript.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate a claim for earlier 
effective date, and what the evidence in the claims file 
shows, or fails to show, with respect to this claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran contends that he is entitled to compensation for 
bilateral hearing loss from the date of discharge because he 
was not given a discharge hearing physical, was issued an 
"s/c card" by the VA, and was otherwise found to be deaf in 
both ears prior to discharge in April 1971.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(1).  For an increase in disability compensation, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. § 3.1(p) 
(2005).  

A formal claim is one that has been filed in the form 
prescribed by the Secretary.  38 C.F.R. § 3.151.  Any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
veteran or his representative, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from 
the date it was sent to the veteran, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2005).

As pertinent to this case, the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The date of receipt of evidence from a private 
physician will be accepted when the evidence furnished is 
within the competence of the physician and shows the 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157 (2005).  

In the instant case, the Board finds that there is no legal 
basis to award the veteran an effective date earlier than 
March 7, 2002, for the establishment of a compensable rating 
for bilateral hearing loss.

In testimony during the veteran's August 2004 hearing, the 
veteran's representative stated that service connection 
should be granted earlier than 1987.  In claiming entitlement 
to "retroactive pay" from discharge forward, the veteran 
implicitly disputes the rating decision of November 1988.  At 
that time, service connection was granted and a non-
compensable rating was assigned, effective August 24, 1987.  
This decision was based on a review of service medical 
records, as well as prior VA and private audiology records.  
Nothing in the record reflects the veteran appealed this 
decision.  Nor did the veteran appeal the RO's July 1991 
decision, which denied an increased rating and made no change 
to the effective date of the grant of service connection.  
Thus, these decisions are final and cannot be readjudicated 
on the same factual basis absent a finding of clear and 
unmistakable error (CUE).  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a); 20.302(a); 20.1103 (2005).  In the 
instant case, the veteran has not specifically raised the 
issue of CUE in the RO's November 1988 or July 1991 
decisions.  Thus, the Board has no authority to address this 
issue at this time.

Another significant date in the procedural history of this 
claim is August 2002, when the RO increased the veteran's 
evaluation to 10 percent, effective June 17, 2002, the date 
of receipt of the veteran's claim for increase.  While no 
notice of disagreement was filed with that decision, the 
veteran filed the instant claim for earlier effective date 
shortly thereafter, in October 2002.  In a rating decision 
dated April 2003, the RO granted an earlier effective date of 
March 7, 2002 for the veteran's 10 percent rating for 
bilateral hearing loss, based on the date of VA outpatient 
examination and treatment.

On March 7, 2002, the veteran received outpatient treatment 
at a VA facility.  Records from this time show that he 
specifically sought an evaluation for his hearing loss 
disability.  This report is evidence of a factually 
ascertainable date at which an increased disability occurred.  
In light of the veteran's contentions, the Board has examined 
the entire record for other evidence that might establish 
effective date earlier than March 7, 2002.  The veteran has 
submitted audiometric records from a private employer, dated 
in April 1971.  However, these records were first received by 
the VA in August 2002, a date subsequent to the effective 
date currently established.  Therefore, based on these 
records, the Board could not have factually ascertained an 
increased disability at any time during the year before the 
veteran's claim was filed.  The same holds true for the 
veteran's claimed receipt of an "s/c card" and his reports of 
prior VA treatment proximate to the time of discharge from 
service.  Such evidence was not of record prior to any rating 
decision and, despite extensive development, is still not 
substantiated by the record.

There is no other evidence of record, which could even 
arguably establish an earlier effective date for the 
veteran's assigned 10 percent rating for hearing loss.  
Therefore, under the laws and regulations discussed above, 
March 7, 2002 is the appropriate effective date for the 
veteran's 10 percent rating for bilateral hearing loss.

Consequently, the Board finds that entitlement to an earlier 
effective date for the assigned 10 percent rating for the 
bilateral hearing loss is not shown as a matter of law, and 
the claim is denied.  See Shields v. Brown, 8 Vet. App. 346, 
349 (1995) (an earlier effective date cannot be awarded in 
the absence of statutory authority); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (a claim should be denied 
based on lack of legal merit if there is no entitlement under 
the law).  The law mandates that the effective date is 
assigned based upon the date of receipt of claim.  Since 
there is nothing to indicate that a valid claim for and 
increased rating for hearing loss was filed after the final 
decision in July 1991 and prior to March 7, 2002, the Board 
has no choice but to deny the benefit sought on appeal.


ORDER

The appeal to establish entitlement to an effective date 
prior to March 7, 2002, for a 10 percent rating for bilateral 
hearing loss, is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


